Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the communication and claim amendment
filed on 03/01/2021; claims 2-3, 10-11, 16, and 20 have been cancelled; claims 1, 9, 12-15, and 17-19 have been amended; and claims 1, 9, and 17 are independent claims.  Claims 1, 4-9, 12-15, and 17-19 have been examined and are pending.  This Action is made FINAL.
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 03/01/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicants argue: Claim 1, as amended, recites the limitations of receiving a first read request specifying a first charm identifier associated with a first physical charm. Amended claim 1 further recites the limitations of detecting a connection to the first physical charm based on the first charm identifier. None of the cited references teaches or suggests these limitations (Applicant Remarks/Arguments, pages 7-8, filed  03/01/2021 ); Amended claim 1 further recites that the message and the first charm identifier are stored separately from one another in the memory (Applicant Remarks/Arguments, pages 9-10, filed  03/01/2021 )

Hinnman discloses receiving, from a first user device associated with a first user, a first read request specifying a first charm identifier (Hinnman: pars. 0016, 0030, 0086, reading the charm identifier front a digital charm) associated with a first physical charm (Hinnman: pars. 0034-0036, a software module within device 102 receives the code read from the charm 104; par. 0016, in one embodiment, each charm 104 includes a code identifying type of charm 104. In another embodiment, each char 192 include a unique code), wherein the first physical charm comprises a physical object (Hinnman: fig. 1, pars.  0012-0014, 0018, 0086); and 
 in response to receiving the first read request:
detecting a connection to the first physical charm based on the first charm identifier (Hinnman: pars. 0020, 0036, 0060, 0086, reading the charm identifier front a digital charm);
identifying a message and rights granted that are stored in a memory included in the first physical charm (Hinnman: pars. 0026, 0031, charms 104 are capable of being paired with alerts or other output in various modalities.  For example, connecting a given charm to a host device 102 may cause a particular sound or haptic output to emit from the host device 102 when digital events occur that correspond to that charm; par. 0036, determines the digital asset and rights granted to charm 104 to access the digital asset …the information retrieved identifies not only the digital asset but the rights granted to the digital asset …par. 0046, In one embodiment, when people are detected in the same vicinity, the list of charms with each individual would be checked against a database  for possible actions), wherein the message and the first charm identifier are stored separately from one another in the memory (Hinnman: pars. 0024, 0026, 0031, charms 104 are capable of being paired with alerts or other output in various modalities.  For example, connecting a given charm to a host device 102 may cause a particular sound or haptic output to emit from the host device 102 when digital events occur that correspond to that charm; pars. 0016, 0030-0031, 0067, 0086, reading the charm identifier front a digital charm).
Nakajima teaches systems and methods for identifying unauthorized users of an electronic device, wherein message based on the authorization list (Nakajima: par. 0025, One or both of storage 204 and memory 206 can store, for example, media data (e.g., music, picture, and video files), application data (e.g., for implementing functions on electronic device 200), firmware, user preference information data (e.g., contact lists), authentication information (e.g. libraries of data associated with authorized users …) and both the message and the authorization list having been written to the memory via a second user device associated with a second user (Nakajima: par. 0025, One or both of storage 204 and memory 206 can store, for example, media data (e.g., music, picture, and video files), application data (e.g., for implementing functions on electronic device 200), firmware, user preference information data (e.g., contact lists), authentication information (e.g. libraries of data associated with authorized users …).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.
Claims 1, 4-5, 9, 12-13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hinnman et al. (“Hinnman,” US 2016/0323271, published Nov. 3, 2016) in view of Nakajima et al. (“Nakajima,” US 2010/0207721, published Aug. 19, 2010).
Regarding claim 1, Hinnman teaches a computer-implemented method for communicating via a physical charm, the method comprising:
receiving, from a first user device associated with a first user, a first read request specifying a first charm identifier (Hinnman: pars. 0016, 0030, 0086, reading the charm identifier front a digital charm) associated with a first physical charm (Hinnman: pars. 0034-0036, a software module within device 102 receives the code read from the charm 104; par. 0016, in one embodiment, each charm 104 includes a code identifying type of charm 104. In another embodiment, each char 192 include a unique code), wherein the first physical charm comprises a physical object (Hinnman: fig. 1, pars.  0012-0014, 0018, 0086); and 
 in response to receiving the first read request:
(Hinnman: pars. 0020, 0036, 0060, and 0086, reading the charm identifier front a digital charm);
identifying a message and rights granted that are stored in a memory included in the first physical charm (Hinnman: pars. 0026, 0031, charms 104 are capable of being paired with alerts or other output in various modalities.  For example, connecting a given charm to a host device 102 may cause a particular sound or haptic output  to emit from the host device 102 when digital events occur that correspond to that charm; par. 0036, determines the digital asset and rights granted to charm 104 to access the digital asset …the information retrieved identifies not only the digital asset but the rights granted to the digital asset …par. 0046, In one embodiment, when people are detected in the same vicinity, the list of charms with each individual would be checked against a database  for possible actions), wherein the message and the first charm identifier are stored separately from one another in the memory (Hinnman: pars. 0024, 0026, 0031, charms 104 are capable of being paired with alerts or other output in various modalities.  For example, connecting a given charm to a host device 102 may cause a particular sound or haptic output to emit from the host device 102 when digital events occur that correspond to that charm; pars. 0016, 0030-0031, 0067, 0086, reading the charm identifier front a digital charm).  
determining that the first user is authorized to read the message based on the right granted to the digital asset (Hinnman: par. 0036, determines the digital asset and rights granted to charm 104 to access the digital asset …the information retrieved identifies not only the digital asset but the rights granted to the digital asset. The rights might include a license to protected content, contact information or an application that may be downloaded and executed; par. 0046, In one embodiment, when people are detected in the same vicinity, the list of charms with each individual would be checked against a database  for possible actions); and 
transmitting the message to the first user device Hinnman: par. 0036,  determines the digital asset and rights granted to charm 104 to access the digital asset …the information retrieved identifies not only the digital asset but the rights granted to the digital asset. The rights might include a license to protected content, contact information or an application that may be downloaded and executed).
Hinnman in response to receiving the first read request, identifying a message and an rights granted that are stored in a memory included in the first physical charm and determining that the first user is authorized to read the message based on the right granted to the digital asset as recited above but does not explicitly disclose message based on the authorization list and both the message and the authorization list having been written to the memory via a second user device associated with a second user.
However, in an analogous art, Nakajima teaches systems and methods for identifying unauthorized users of an electronic device, wherein message based on the authorization list (Nakajima: par. 0025, One or both of storage 204 and memory 206 can store, for example, media data (e.g., music, picture, and video files), application data (e.g., for implementing functions on electronic device 200), firmware, user preference information data (e.g., contact lists), authentication information (e.g. libraries of data associated with authorized users …) and both the message and the authorization list having been written to the memory via a second user device associated with a second user (Nakajima: par. 0025, One or both of storage 204 and memory 206 can store, for example, media data (e.g., music, picture, and video files), application data (e.g., for implementing functions on electronic device 200), firmware, user preference information data (e.g., contact lists), authentication information (e.g. libraries of data associated with authorized users …).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nakajima with the method and system of Hinnman, wherein message based on the authorization list, and
both the message and the authorization list having been written to the memory via a second user device associated with a second user for identifying the unauthorized user of the electronic device and sending the alert notification to an owner of the electronic device, thus allowing the owner to find out the location of the lost electronic device or the person who has gained possession of or stolen the electronic device (Nakajima: pars. 0003, 0006-0008).
Regarding claim 4, the combination of Hinnman and Nakajima teaches the computer-implemented method of claim 1. Hinnman further discloses wherein identifying the message and the authorization list comprises performing one or more read operations with respect to the memory (Hinnman: pars. 0014, 0031, a unique code written in memory with the charm 104), wherein the memory stores data associated with the first physical charm (Hinnman: pars. 0014, 0031, a unique code written in memory with the charm 104).
Regarding claim 5, the combination of Hinnman and Nakajima teaches the computer-implemented method of claim 1. The combination of Hinnman and Nakajima further discloses wherein the message includes at least one of text data, graphical data, haptic data, or audio data (Hinnman: pars. 0026, 0031, charms 104 are capable of being paired with alerts or other output in various modalities.  For example, connecting a given charm to a host device 102 may cause a particular sound or haptic output to emit from the host device 102 when digital events occur that correspond to that charm; par. 0033, digital asset, such as an app, is stored in the charm 104; Nakajima: par. 0025).
Regarding claim 9, claim 9 is directed to one or more a non-transitory computer-readable media  including instructions that, when executed by one or more  processors, cause the one or more processors to perform the steps associated with the method claimed in claim 1; claim 9 is similar in scope to claim 1, and is therefore rejected under similar rationale. 
Regarding claim 12, claim 12 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Regarding claim 13, claim 13 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Regarding claim 17, claim 17 is directed to a system for communicating via a physical charm, the system comprising: one or more memories storing a charm application; and one or more processors coupled to the one or more memories (Hinnman: pars. 0014, 0033, digital asset, such as an app, is stored in the charm 104), wherein when executed by the one or more processors, the charm application configures the one or more processors  
Regarding claim 18, Hinnman teaches the system of claim 17. Hinnman further teaches wherein the charm application configures the one or more processors to receive the first read request by obtaining input from the second user via at least one of a microphone, a keyboard, a mouse, and a touchscreen associated with the system (Hinnman: par. 0065). 
Regarding claim 19, Hinnman teaches the system of claim 17. Hinnman further teaches wherein the charm application configures the one or more processors output the message by providing the message to a speaker, a display, or a touchscreen (Hinnman: par. 0065, touchscreen display). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hinnman et al. (“Hinnman,” US 2016/0323271, published Nov. 3, 2016) in view of Nakajima et al. (“Nakajima,” US 2010/0207721, published Aug. 19, 2010), further in view of Wang et al. (“Wang,” US 2009/0265278, published).
Regarding claim 7, the combination of Hinnman and Nakajima discloses the computer-implemented method of claim 1.  The combination of Hinnman and Nakajima further discloses wherein determining that the first user is authorized to read the message but does not explicitly disclose determining that a user identification associated with the first user is included in the authorization list.
However, in an analogous art, Wang disclose digital rights management of content when content is a future live event, wherein determining that a user (Wang: par. 0104, verifies presence of end users identification in access list).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the method and system of Hinnman and Nakajima, wherein determining that a user identification associated with the first user is included in the authorization list to provide users with means for managing user of digital content based on usage rights associated with the digital content, the usage rights being enforceable by user device (Wang: par. 0013).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hinnman et al. (“Hinnman,” US 2016/0323271, published Nov. 3, 2016) in view of Nakajima et al. (“Nakajima,” US 2010/0207721, published Aug. 19, 2010), further in view of Adelman et al. (“Adelman,” US 2013/0173658, published Jul. 4, 2013).
Regarding claim 6, the combination of Hinnman and Nakajima discloses the computer-implemented method of claim 1. Hinnman further discloses adding a location associated with the first read request (Hinnman pars. 0032-0033, 0037) does not explicitly disclose a history associated with the first physical charm; and causing the history to be provided to the second user device. 
However, in an analogous art, Adelman discloses interactive base and token capable of communicating with computing device,
 wherein adding a location associated with the first read request to a history associated with the first physical charm (Adelman: pars. 0037, 0043, charm IDs may be stored in any suitable location; par. 0067, the device may further include applications to allow a user to view and/or modify features, histories, and other information relating to a bracelet and/or the charms on the bracelet. For example, an application could cause the display of the device to show a list of current charms on a bracelet, the particular order or arrangement of the charms on the bracelet, a list of previous and/or swapped charms. An application may also allow a user to send and/or receive messages or other information to other bracelets, charms, and/or computing devices); and causing the history to be provided to the second user device (Adelman: par. 0067);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Adelman with the method and system of Hinnman and Nakajima, wherein adding a location associated with the first read request to a history associated with the first physical charm and causing the history to be provided to the second user device to provide users with means for enables integrating the virtual game play, the online game play and the social interaction based on the interactive interchangeable jewelry/tokens in the server in an effective manner. The method allows smart charms to be moveable along an elongated band to a point of attachment, which can cause interlocking/releasable connection in relation to elongated band preventing the smart charm from sliding in relation to the elongated band. The method allows the server to maintain registrations of the token identifiers and the base identifiers with the user identifiers (Adelman: pars. 0006-0017, 0009-0011).
Regarding claim 14.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hinnman et al. (“Hinnman,” US 2016/0323271, published Nov. 3, 2016) in view of Nakajima et al. (“Nakajima,” US 2010/0207721, published Aug. 19, 2010), further in view of Adelman et al. (“Adelman,” US 2013/0173658, published Jul. 4, 2013), and Kulkarni et al. (“Kulkarni,” US 20160345171, published Nov. 24, 2016).
Regarding claim 15, the combination of Hinnman, Nakajima, and Adelman disclose the one or more non-transitory computer-readable storage media of claim 14. The combination of Hinnman and Adelman further discloses causing the history to be provided to the second user device but does not explicitly disclose generating a map based on the history, and causing the history to be provided to the second user device comprises transmitting the map to the second user device.
However, in an analogous art, Kulkarni discloses secure context sharing for priority calling and various personal safety mechanism, wherein generating a map based on the history, and causing the history to be provided to the second user device (Kulkarni: par. 0088, generating a map image visually showing a location, or a plurality of locations (e.g., based on the location history in the context information), and if desired, a path which connects the locations based on the ordering of the plurality of locations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kulkarni with the method and system of Hinnman, Nakajima, and Adelman, wherein generating a map based on the history, and causing the history to be provided to the second user device comprises transmitting the map to the second user device to provide users with means for providing discrete and powerful units to provide personal safety and improve quality of life, so that (Kulkarni: pars. 0033-0034).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hinnman et al. (“Hinnman,” US 2016/0323271, published Nov. 3, 2016) in view of Nakajima et al. (“Nakajima,” US 2010/0207721, published Aug. 19, 2010), further in view of Beals (“Beals,” US 2016/0335423, published Nov. 17, 2016), and further in view of Kirkup et al. (“Kirkup,” US 2006/0041746, published Feb. 23, 2006)
Regarding claim 8, the combination of Hinnman and Nakajima discloses the computer-implemented method of claim 1.  Hinnman further discloses,
receiving, from a third user device associated with a third user, a second read request associated with the first physical charm (Hinnman: pars. 0034-0036, a software module within device 102 receives the code read from the charm 104); 
Hinnman does not explicitly disclose in response to receiving the second read request, determining that the third user is not authorized to read the message based on the authorization list.
However, in an analogous art, Beals discloses restricted access for home automation system, wherein
in response to receiving the second read request, determining that the third user is not authorized to read the message based on the authorization list (Beals: par. 0040, Access engine 203 may analyze data received by home automation command receiver 201 from various home automation security devices.  Access engine 203 may determine if access should be granted or denied for the particular command or to the particular user.  Such a determination may be based on the content of the data and/or commands received by home automation command receiver 201 and by comparing the received data to determination values, criteria, or other forms of stored values in authorization list database 204);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Beals with the method and system of Hinnman and Nakajima, wherein in response to receiving the second read request, determining that the third user is not authorized to read the message based on the authorization list to provide uses with means for the authorization list is defined the system access to perform home automation functions based on individual commands and associated privileges, and thus enables to provide the convenient access to the home automation system (Beals: par. 0017).
Hinnman, Nakajima, and Beals do not explicitly disclose transmitting an error message to the third user device; wherein the error message indicates that the third user is not authorized to read the message.
However, in an analogous art, Kirkup discloses method, system and device for authentication a user, wherein transmitting an error message to the third user device (Kirkup: par. 0080, checks the received authorization input for validity and, if it is not found to be valid at step 225, outputs an error message at step 215).
wherein the error message indicates that the third user is not authorized to read the message (Kirkup: par. 0080,  checks the received authorization input for validity and, if it is not found to be valid (i.e. by comparing it to the access code) at step 225, outputs an error message at step 215).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kirkup with the method and system of Hinnman, Nakajima, and Beals, wherein transmitting an error message to the third user device, wherein the error message indicates that the third user is not authorized to read the message to provide users with means for improving security of personal computer (Kirkup: par. 000042).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439

April 1st, 2021 


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439